WATSON, District Judge.
A petition for a writ of habeas corpus was filed by relator in this Court and a rule to show cause was granted upon the respondent, Arthur T. Prasse. An answer was filed by the respondent and arguments on the petition were heard before this Court.
Relator sought to obtain his release from custody of the Superintendent of the Pennsylvania Industrial School at Camp Hill, Cumberland County, Pennsylvania. Shortly after the case was argued, the Court was informed by the office of the Attorney General of Pennsylvania that the relator, Joseph Holmes, had been released from confinement at the above-mentioned institution.
The purpose of a proceeding in “habeas corpus” is to determine the question whether a person is being unlawfully detained. U. S. ex rel. Innes v. Hiatt, 3 Cir., 141 F.2d 664, affirming, D.C., 50 F.Supp. 756 and U. S. ex rel. Innes v. Stimson, D.C., 52 F.Supp. 425.
Relator is no longer subject to detention by respondent and, for this reason, the question of the legality of his former confinement is now moot. Therefore, a writ of habeas corpus would serve no useful purpose. The Court must, therefore, deny the petition for a writ of habeas corpus and order the rule to show cause discharged. Ak appropriate order will be filed herewith.